DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered.

I. Applicant’s remarks in response to the Claim Interpretation has been considered. As there is no amendment submitted to avoid the generic placeholders, the claims are interpreted under 35. U.S.C. 112(f).

II. Applicant’s argument with respect to the prior art rejection has been fully considered but they are not persuasive.
	
On page 9, Applicant argues that the prior arts do not teach “an interaction detector disposed on a body model for detecting a plurality of motions of the user contacting the body model and identifying an interaction behavior signal according to the motions; the interaction detector comprises an interaction detection module and a second communication module; the interaction detection module, according to a pressurization position, variations of pressure, temperature, and moisture, identifies an interaction behavior signal; the second communication module is applied for transmitting the interaction behavior signal”.
In response: As explained in figs. 2A and 2B, Lacey disclosed sensors used to detect a plurality of motions of the user contacting the body model and identifying an interaction behavior signal according to the motion, see para. [0086], input modes can include, but are not limited to, hand or finger gestures, arm gestures, body gestures, head pose, eye gaze, body pose, voice commands, environmental inputs (e.g., position of the user or objects in the user's environment), a shared pose from another user, etc. The sensors used to detect these input modes. Also note that, in para. [0090], different sensor input modes dynamically converge and diverge as the user moves his or her hands, body, head, or eyes, while providing user input on a totem or using voice commands Thus, a potential advantage of transmodal input techniques is that just the right set of sensor input modes are used at any particular time or for any particular target object in the 3D environment. In addition to that, Lacey teaches the interaction detector comprises an interaction detection module and a second communication module, para. [0141], note that the wearable system may, for example, include one or more haptic devices or components. The haptic devices or components may be operable to provide a tactile sensation to a user. And that, the interaction detection module, according to a pressurization position, variations of pressure, temperature, and moisture, identifies an interaction behavior signal, para. [0141], note that the haptic devices or components may provide a tactile sensation of pressure or texture when touching virtual content (e.g., virtual objects, virtual tools, other virtual constructs); the second communication module is applied for transmitting the interaction behavior signal, para. [0129], note that the user input device 466 may be held by the user's hand during the use of the wearable system 400. The user input device 466 can be in wired or wireless communication with the wearable system 400. Therefore, the stated argument is not persuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US Publication Number 2019/0362557 A1, hereinafter “Lacey”) in view of Overly (US Publication Number 2018/0052512 A1).

(1) regarding claim 1:
As shown in figs. 2A-2B, Lacey disclosed a data processing system (para. [0010], FIGS. 2A and 2B schematically illustrate examples of a wearable system that can be configured to use the transmodal input fusion techniques), comprising: 
a sensor wore by a user for sensing a variation track of positions of the user for generating a motion behavior signal (para. [0099], note that the wearable system 200 can include other sensors such as electromyogram (EMG) sensors that sense signals indicative of the action of muscle groups) the sensor comprises a motion detection module and a first communication module (para. [0086], note that the sensors used to detect these input modes can include, for example, an outward-facing camera (e.g., to detect hand or body gestures), an inward-facing camera (e.g., to detect eye gaze), an inertial measurement unit (IMU, e.g., an accelerometer, a gravimeter, a magnetometer), an electromagnetic tracking sensor system, a global positioning system (GPS) sensor, a radar or lidar sensor, etc.); the motion detection module identifies the variation track of the position of the user according to variations of a pose, direction, angle, movement, and speed of the user, and accordingly generates the motion behavior signal (para. [0087], note that when a user says "move that there", the wearable system can use a combination of head pose, eye gaze, hand gestures, along with other environmental factors (e.g., the user's location or the location of objects around the user), in combination with the voice command to determine which object should be moved (e.g., which object is "that") and which destination is intended (e.g., "there") in response to an appropriate dynamic selection of these multiple inputs); the first communication module is applied for transmitting the motion behavior signal (para. [0101], note that the local processing and data module 260 may be operatively coupled by communication links 262 or 264, such as via wired or wireless communication links, to the remote processing module 270 or remote data repository 280 such that these remote modules are available as resources to the local processing and data module 260); 
an interaction detector disposed on a body model for detecting a plurality of motions of the user contacting the body model and identifying an interaction behavior signal according to the motions (para. [0093], note that the wearable system can include a wearable device that can present VR, AR, or MR content in an environment, alone or in combination, for user interaction. The wearable device can be a head-mounted device (HMD) which can includes a head-mounted display. Also see para. [0148], note that the wearable system can analyze the images acquired by the outward-facing imaging system 464 (shown in FIG. 4) to perform scene reconstruction, event detection, video tracking, object recognition, object pose estimation, learning, indexing, motion estimation, or image restoration); the interaction detector comprises an interaction detection module and a second communication module (para. [0141], note that the wearable system may, for example, include one or more haptic devices or components. The haptic devices or components may be operable to provide a tactile sensation to a user); the interaction detection module, according to a pressurization position, variations of pressure, temperature, and moisture, identifies an interaction behavior signal (para. [0141], note that the haptic devices or components may provide a tactile sensation of pressure or texture when touching virtual content (e.g., virtual objects, virtual tools, other virtual constructs).); the second communication module is applied for transmitting the interaction behavior signal (para. [0129], note that the user input device 466 may be held by the user's hand during the use of the wearable system 400. The user input device 466 can be in wired or wireless communication with the wearable system 400); and 
a VR head mounted device coupled with the sensor and the interaction detector, the VR head mounted device comprising a virtual interaction database (para. [0163], note that FIG. 10 is a process flow diagram of an example of a method 1000 for determining user input to a wearable system. The user may interact with a totem. The user may have multiple totems. For example, the user may have designated one totem for a social media application, another totem for playing games, etc. At block 1010, the wearable system may detect a motion of a totem. The movement of the totem may be recognized through the outward facing system or may be detected through sensors i.e. interaction detectors (e.g., haptic glove, image sensors, hand tracking devices, eye-tracking cameras, head pose sensors, etc.)), a VR module, an image display module, a signal processing module, and a third communication module (para. [0097], note that the display 220 can present AR/VR/MR content to a user. The display 220 can comprise a head mounted display (HMD) that is worn on the head of the user. Also see figs. 260, data processing module fig. 2A)); the virtual interaction database storing a plurality of virtual interaction data, the virtual interaction data comprising a virtual character corresponding to the body model (para. [0181], note that the direct user input may be a user interaction directly supplied by a user, e.g., via a volitional movement of the user's body (e.g., turning the head or eyes, staring at an object or location, saying a phrase, moving a finger or hand). As an example of a direct user input, the user can interact with the virtual object using a pose such as, e.g., a head pose, an eye pose (also referred to as eye gaze), a hand gesture, or another body pose); 
the VR module acquiring the virtual interaction data from the virtual interaction database, and displaying the virtual interaction data through the image display module, such that the user watches the virtual character in a virtual social field (para. [0182], note that the user can also interact with a virtual object based on an indirect user input. The indirect user input may be determined from various contextual factors, such as, e.g., a geolocation of the user or the virtual object, an environment of the user, etc. For example, the user's geolocation may be in the user's office (rather than the user's home) and different tasks (e.g., work related tasks) can be executed based on the geolocation (e.g., derived from a GPS sensor)), the third communication module is coupled with the first communication module and the second communication module (see fig. 2B, the communication modules 100, 98,and 96 are interconnected with each other); the third communication module is applied for receiving the motion behavior signal transmitted by the first communication module and the interaction behavior signal transmitted by the second communication module (para. [0162], note that the user may have designated one totem for a social media application, another totem for playing games, etc. At block 1010, the wearable system may detect a motion of a totem. The movement of the totem may be recognized through the outward facing system or may be detected through sensors (e.g., haptic glove, image sensors, hand tracking devices, eye-tracking cameras, head pose sensors, etc.).), wherein the signal processing module comprises a viewpoint adjustment unit and an interaction simulation unit (para. [0201], note that the user 1510 may shift her head pose to move the selected virtual object 1512. For example, the user can turn her head leftward to cause the FOV to be updated from the first FOV 1514 to the second FOV 1524 (as shown from the scene 1500a to the scene 1500b). The movement of the user's head can be combined with other direct inputs to cause the virtual object be moved from the first FOV 1514 to the second FOV 1524); the viewpoint adjustment unit, according to the motion behavior signal, adjusts a viewpoint and a distance of the user watching the virtual character (para. [0201], note that the movement of the user's head can be combined with other direct inputs to cause the virtual object be moved from the first FOV 1514 to the second FOV 1524. For example, the change in the head pose can be aggregated with other inputs such as, e.g., a voice command ("move that, to there"), guidance from the totem 1516, or an eye gaze direction (e.g., as recorded by the inward-facing imaging system 462 shown in FIG. 4)).  
 Lacey disclosed most of the subject matter as described as above except for specifically teaching the signal processing module conducting an interaction simulation with the virtual character at least according to the motion behavior signal and the interaction behavior signal; and the interaction simulation unit, according to the interaction behavior signal, identifies body positions of the virtual character virtually contacted by the user.
However, Overly disclosed the signal processing module conducting an interaction simulation with the virtual character at least according to the motion behavior signal and the interaction behavior signal (para. [0051], note that [0051] Within the virtual environments, the therapist or leader interacts with subjects by using modules 170 reproducing problematic social interactions that match those reported by the subject. Through a virtual reality head-mounted display 10 and audio head set 20, the subject sees and hears the therapist's avatar display behaviors and communication that simulate those that the subject has reported difficulty with); and the interaction simulation unit, according to the interaction behavior signal, identifies body positions of the virtual character virtually contacted by the user (para. [0051], note that through a virtual reality head-mounted display 10 and audio head set 20, the subject sees and hears the therapist's avatar display behaviors and communication that simulate those that the subject has reported difficulty with. If the subject exhibits the previously reported problem behavior, the therapist pauses the program and prompts the subject to employ a different, behaviorally acceptable approach to the problem being explored).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to have the signal processing module conducting an interaction simulation with the virtual character at least according to the motion behavior signal and the interaction behavior signal and the interaction simulation unit, according to the interaction behavior signal, identifies body positions of the virtual character virtually contacted by the user. The suggestion/motivation for doing so would have been in order to advance interaction within a virtual reality environment (abs.). Therefore, it would have been obvious to combine Lacey with Overly to obtain the invention as specified in claim 1.

(2) regarding claim 3:
Lacey further disclosed the data processing system of claim 1, wherein the sensor is selected from a group consisting of a speedometer, gyroscope, barometer, magnetometer, electronic compass, and heart rate monitor (para. [0103], note that the environmental sensors may include image capture devices (e.g., cameras, inward-facing imaging system, outward-facing imaging system, etc.), microphones, inertial measurement units (IMUs) (e.g., accelerometers, gyroscopes, magnetometers (compasses)), global positioning system (GPS) units).

(3) regarding claim 5:
Lacey further disclosed the data processing system of claim 1, wherein the interaction detector is selected from a group consisting of a pressure detector, temperature detector, and a moisture detector (para. [0141], note that the haptic devices or components may provide a tactile sensation of pressure or texture when touching virtual content (e.g., virtual objects, virtual tools, other virtual constructs).).

(4) regarding claim 7:
Lacey further disclosed the data processing system of claim 1, wherein the interaction detector further comprises a model status module for identifying a general profile and a current position of the body model, so as to generate a body status information (para. [0171], note that the FOR may include solid angle surrounding the wearable system because the wearer can move his body, head, or eyes to perceive substantially any direction in space. Also see para. [0450], note that the system may start with a default set of transmodal parameters that are successively improved as the system learns and adapts to user behavior. For example, the world map or model 920 may include a transmodal interaction profile for the user with information on thresholds, variances, filters, and so forth that are particular to that user's way of interacting with the real or virtual world), which is transmitted through the second communication module to the third communication module (para. [0129], note that the user input device 466 may be held by the user's hand during the use of the wearable system 400. The user input device 466 can be in wired or wireless communication with the wearable system 400); the VR module presents the virtual character according to the model status information (para. [0237], note that the parameter may also be determined using a single input or a multimodal input. The parameter may be associated with objects in the user's physical environment (e.g., a table or a wall) or objects in the user's virtual environment (e.g., a movie application, an avatar or a virtual building in a game)).

(5) regarding claim 9:
Lacey further disclosed the data processing system of claim 1, wherein the virtual interaction database comprises an image data unit and a voice data unit (para. [0254], note that the direct user inputs may include head pose, eye gaze, voice input, gesture, inputs from a user input device); the image data unit is applied for storing virtual interaction data (para. [0179], note that the local processing & data module 260 can store the virtual objects, for example, in a buffer or a temporary storage), and the voice data unit is applied for storing a plurality of interaction voice data (para. [0101], note that the local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data); the VR head mounted device further comprises a voice play module for playing the interaction voice data (para. [0160], note that the received audio stream can be processed (e.g., by processing modules 260, 270 or central server 1650) to recognize a user's voice (from other voices or background audio), to extract commands, subjects, parameters, etc. from the audio stream. For example, the system 900 may identify from an audio stream that the phrase "move that there" was said, identify that this phrase was said by the wearer of the system 900 (rather than another person in the user's environment), and extract from the phrase that there is an executable command ("move") and an object to be moved ("that") to a location ("there").).
Lacey disclosed most of the subject matter as described as above except for specifically teaching the interaction simulation unit, accordingly to the interaction behavior signal, acquires the corresponding interaction voice data from the voice data unit.
However, Overly disclosed the interaction simulation unit, accordingly to the interaction behavior signal, acquires the corresponding interaction voice data from the voice data unit (para. [0015], note that the leader's body motions are communicated by the body tracking gear 40 to full body tracking software 140 and his or her facial expressions are communicated by the facial tracking gear 50 to facial tracking software 150 (FIG. 6). The leader's voice is picked up by audio input device 60 and communicated to voice modulator 160 (FIG. 7)).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to have the interaction simulation unit, accordingly to the interaction behavior signal, acquires the corresponding interaction voice data from the voice data unit. The suggestion/motivation for doing so would have been in order to advance interaction within a virtual reality environment (abs.). Therefore, it would have been obvious to combine Lacey with Overly to obtain the invention as specified in claim 9.

(6) regarding claim 10:
Lacey further disclosed the data processing system of claim 9, wherein the VR head mounted device further comprises a sound processing module and a voice interaction module (para. [0180], note that the computing device can receive a stream of audio data from the user's voice and translate the audio data into an executable command using voice recognition techniques); the sound processing module receives a target voice emitted by the user and processes the target voice into a voice signal (para. [0181], note that for example, the user can look (with head and/or eyes) at a virtual object. Another example of the direct user input is the user's voice. For example, a user can say "launch a browser" to cause the HMD to open a browser application. As yet another example of the direct user input).
Lacey disclosed most of the subject matter as described as above except for specifically teaching the voice interaction module, according to the voice signal, acquires corresponding interaction voice data from the voice data so as to play the interaction voice data through the voice module.
 However, Overly disclosed the voice interaction module, according to the voice signal, acquires corresponding interaction voice data from the voice data so as to play the interaction voice data through the voice module (para. [0045], note that audio input device 60 transmits the leader's voice to the voice modulator 160 which enables the therapist's voice to be output in real-time in a voice that matches the characteristics of the avatar 3 being controlled. Voice modulator 160 is preferably a hardware item. Such items are based on the principles of a synthesizer. Preferably, the output of voice modulator 160 is communicated to a mixer 180, which also receives virtual ambient sound being generated by the virtual environment module 170. The sound from both sources is mixed and then fed to the audio output headset worn by the subject 1.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to have the voice interaction module, according to the voice signal, acquires corresponding interaction voice data from the voice data so as to play the interaction voice data through the voice module. The suggestion/motivation for doing so would have been in order to advance interaction within a virtual reality environment (abs.). Therefore, it would have been obvious to combine Lacey with Overly to obtain the invention as specified in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delamont (US Publication Number 2020/0368616 A1) disclosed an interactive mixed reality system for one or more users, in which both real-world entities and virtual world entities are capable of being interacted with by one or more users, or by objects for use by users, and the system arranged to computationally maintain game state and the evolution of events in the real-world and the virtual world, and the system arranged to generate a response (such as visual or tactile/haptic, or by way of cause and effect) which is experienced or perceived by the one or more users.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674